DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 are amended. Claims 11-13 are withdrawn. Claims 1-10 are presently examined.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections 4/5/2022 are withdrawn.

Response to Amendment
Regarding claims 1 and 6, the claims recite the limitation “such that the hollow tube restricts airflow through it when bitten or chewn.” This limitation requires that the article be capable of being bitten or chewed. It does not, however, require that the biting or chewing causes the restricted airflow through the tube. Therefore, for the purposes of this Office action, the limitations will be considered to be met by any structure that both restricts airflow and is capable of being bitten or chewn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 6, applicant’s specification does not provide support for a composition having at least 50% alcohol by volume. Changes in numerical range limitations must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05. In this case, applicant’s as filed disclosure disclosed the alcohol being at least 180 proof and being a “high proof alcohol,” however, there is no disclosure or suggestion that applicant intended for compositions having between 50 and 90% alcohol by volume to be included within the disclosure. The limitations therefore introduce new matter in to the disclosure. Claims 2-5 and 7-10 introduce new matter by dependence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites the limitation “the absorbable tube is the size and shape of a standard cigarette.” One of ordinary skill in the art would understand that the vast majority of cigarettes are cylindrical. However, cigarettes are typically sold in many sizes (regular, king size, slim, superslim), each one of which could be considered a “standard” size. Furthermore, most cigarettes sold as of the effective filing date of the claimed invention were king size cigarettes, rather than regular cigarettes, since regular cigarettes do not have filters. The term “size… of a standard cigarette” is therefore a subjective term that renders the claim indefinite. See In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970) and MPEP § 2173.05(b) IV. For the purposes of this Office action, the limitation will be interpreted as if it required a cylindrical tube.

Regarding claim 10, there is insufficient antecedent basis for the limitation “the high proof- alcohol” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the composition having at least 50% alcohol by volume.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5,285,798) in view of Michelson (US 3,782,393) and Wang (CN 105595396, machine translation relied upon).

Regarding claim 1, Banerjee discloses a cigarette having a reconstituted tobacco sheet consisting of calcium carbonate, wood pulp, and tobacco that is formed into a tube and used as a segment of the cigarette (column 22, lines 22-50, figure 13, reference numeral 174). The tube is placed within a mylar tube that forms a heat chamber (column 22, lines 6-21, figure 13, reference numeral 168). The reconstituted tobacco tube is made by rolling the sheet into a tube and then applying flavoring materials and humectants to the rod and allowing it to equilibrate overnight (column 22, lines 22-50), during which it is evident that volatile components such as alcohol would evaporate. The tube contains a heat chamber in a central hollow portion of the tube (column 4, lines 51-68, column 5, lines 1-14, figure 1, reference numeral 20), which is considered to meet the claim limitation of the tube being hollow. It is evident that this tube would absorb liquid since a humectant is applied to it, and humectants would only be applied if there were moisture to retain within it. It is evident that the tube could be bitten or chewn since it is has a physical form and could be bitten upon by a user’s teeth at the air inlet region (column 3, lines 51-68, figure 1, reference numeral 25), and that the airflow would be restricted due to the bulk of the tobacco material. Banerjee does not explicitly disclose (a) spraying flavored oil and alcohol and (b) the alcohol being at least 50% alcohol by volume.
Regarding (a), Michelson teaches a method of making a cigarette (abstract) in which flavoring agents such as peppermint oil are applied to the tobacco in an alcohol medium (column 2, lines 42-63). Although it is not explicitly taught for use with flavorants, Michelson teaches applying materials to tobacco by mixing them together and then spraying them onto the tobacco (column 2, lines 42-63). Michelson implicitly teaches that a sprayer device must be present since spraying requires some structure that divides a fluid into small droplets. The formation of these droplets would also necessarily cause additional mixing (if such mixing had already occurred) of different components of the liquid being sprayed in the sprayer since splitting the liquid into small drops will cause rearrangement of the liquid and its components.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the flavoring of Michelson to the reconstituted tobacco of Banerjee. One would have been motivated to do so since Banerjee discloses that flavorings are applied to a reconstituted tobacco and Michelson teaches a specific flavorant for tobacco and that liquids can be applied to tobacco by spraying. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding (b), Wang teaches improving the quality of tobacco leaves by [0011] by using ethanol with a volume fraction of 95% and the balance being water [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ethanol having 95% volume fraction of Wang as the alcohol of Michelson. One would have been motivated to do so since Wang teaches an alcohol that is suitable for use as a solvent in treating tobacco materials. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 2, Banerjee discloses that the tube is shaped like a cylinder (figure 13, reference numeral 174), which is considered to meet the claim limitation as interpreted above with respect to the rejection under 35 USC 112(b).

Regarding claim 3, Banerjee discloses that the reconstituted tobacco sheet consisting of calcium carbonate, wood pulp, and tobacco (column 22, lines 22-50). It is evident that wood pulp and tobacco are both biodegradable materials since they are organic, and, although calcium carbonate does not biodegrade, the presence of at least two biodegradable materials is sufficient to meet the claim since the claim uses the open language “comprised of” rather than the closed language “consisting of.” See MPEP § 2111.03.

Regarding claim 4, it is evident that the peppermint oil of Michelson is safe for consumption since it is taught by Michelson as a flavorant (column 2, lines 42-63) for a cigarette (abstract) and cigarette smoke is inhaled by users.

Regarding claim 5, the alcohol of Wang is equivalent to 190 proof alcohol.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2089188) in view of Michelson (US 3,782,393) and Willis (US 4,382,972) and Wang (CN 105595396, machine translation relied upon).

Regarding claim 6, Smith discloses an artificial cigarette made having a body (figure 2, reference numeral 10), which is considered to meet the claim limitation of a tube since it extends in a tube shape (figure 2), and a mouthpiece that can be gently gripped by the teeth (abstract, figure 2, reference numeral 11), which is considered to be capable of being bitten or chewn since it can be inserted between a user’s teeth. The mouthpiece is made of a fibrous vegetable material (page 1, lines 14-16) that is arranged to be held between the teeth to stimulate a user’s moisture glands (page 1, lines 9-13). It is evident that the fibrous vegetable material would be capable of absorbing moisture since it is known that vegetable matter contains moisture inside it when it is part of a living plant, and that the capability to absorb moisture is based on physical structure that is unchanged even when the material is removed from a living plant. The mouthpiece is flavored (page 1, line 17). A reduced diameter portion of the mouthpiece is held between the lips and chewed gently but not bitten through (page 1, lines 82-85). It is evident that chewing will reduce the diameter of the mouthpiece through action of the user’s teeth, which in turn will restrict airflow through the tube since the fibrous vegetable material would now be more compacted. Smith does not explicitly disclose (a) spraying flavored oil and alcohol, (b) allowing the alcohol to evaporate, and (c) the alcohol being at least 50% alcohol by volume.
Regarding (a), Michelson teaches a method of making a cigarette (abstract) in which flavoring agents such as peppermint oil are applied to the tobacco in an alcohol medium (column 2, lines 42-63). Although it is not explicitly taught for use with flavorants, Michelson teaches applying materials to tobacco by mixing them together and then spraying them onto the tobacco (column 2, lines 42-63). Michelson implicitly teaches that a sprayer device must be present since spraying requires some structure that divides a fluid into small droplets. The formation of these droplets would also necessarily cause additional mixing (if such mixing had already occurred) of different components of the liquid being sprayed in the sprayer since splitting the liquid into small drops will cause rearrangement of the liquid and its components.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the flavoring of Michelson to the mouthpiece of Smith. One would have been motivated to do so since Smith discloses a flavored mouthpiece that simulates a cigarette and Michelson teaches a specific flavorant for cigarettes and that liquids can be applied to tobacco by spraying. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding (b), Willis teaches a flavoring composition (abstract) an ethanol solution containing a flavorant is sprayed on to tobacco. The alcohol is allowed to evaporate to form the composition with enhanced flavor character (column 5, lines 53-59). Willis additionally teaches that this product is used for smoking tobacco or synthetic tobacco to soften the taste of the smoke being inhaled (column 1, lines 24-40).
It would therefore have been obvious to one of ordinary skill in the art to allow the alcohol of the mix of modified Smith to evaporate. One would have been motivated to do so since Banerjee teaches that allowing alcohol to evaporate produces a flavoring composition for inhalation that has a softer taste and enhanced flavor character.
Regarding (c), Wang teaches improving the quality of tobacco leaves by [0011] by using ethanol with a volume fraction of 95% and the balance being water [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ethanol having 95% volume fraction of Wang as the alcohol of Michelson. One would have been motivated to do so since Wang teaches an alcohol that is suitable for use as a solvent in treating tobacco materials. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 7, Smith discloses that the tube is shaped like a cylinder (figure 2, reference numeral 11), which is considered to meet the claim limitation as interpreted above with respect to the rejection under 35 USC 112(b).

Regarding claim 8, Smith discloses that the mouthpiece is made of a fibrous vegetable (page 1, lines 14-16), and Michelson teaches that the flavoring agent is peppermint oil. It is evident that wood pulp and tobacco are both biodegradable materials since they are organic, and, although other inorganic materials may be present as well, the presence of at least two biodegradable materials is sufficient to meet the claim since the claim uses the open language “comprised of” rather than the closed language “consisting of.” See MPEP § 2111.03.

Regarding claim 9, it is evident that the peppermint oil of Michelson is safe for consumption since it is taught by Michelson as a flavorant (column 2, lines 42-63) for a cigarette (abstract) and cigarette smoke is inhaled by users.

Regarding claim 10, the alcohol of Wang is equivalent to 190 proof alcohol.

Response to Arguments
Regarding the rejections under 35 USC 112(b), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims have been amended such that “standard cigarette” is not present, however, this limitation is still recited in claim 7.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Banerjee does not discloses a hollow tube, (b) that Banerjee does not disclose a tube that restricts airflow when bitten or chewn, and (c) that Banerjee does not disclose the alcohol evaporating.
Regarding (a), Banerjee discloses a hollow tube as set forth above.
Regarding (b), the conclusions that the tube could be bitten by a user and that the bulk of the tobacco material must physically restrict airflow through the tube are considered to meet the claim limitations.
Regarding (c), it is evident that alcohol is a volatile substance that will naturally evaporate if allowed to equilibrate with the atmosphere. Furthermore, the presence of a humectant that promotes moisture retention suggests that at least some evaporation occurs, since the humectant does not completely retain all moisture and there would be no need to provide one if evaporation did not naturally occur from the cigarette.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747




/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747